Citation Nr: 1040891	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center.

In September 2010, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is not 
etiologically related to his active service.

2.  The Veteran does not have one service-connected disability 
rated at 60 percent or more or multiple service-connected 
disabilities of which one was rated at 40 percent or more and the 
combined rating was at least 70 percent.

3.  The Veteran's service-connected disabilities are not 
sufficient by themselves to preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.

4.  The countable income for all periods pertinent to the 
appellant's claim exceeded the maximum annual income for pension 
benefits.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2010).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

3.  The appellant's countable income precludes him from receiving 
pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hearing loss, 
pension benefits and entitlement to a TDIU.  The Board will first 
discuss certain preliminary matters and will then address the 
legal criteria and the facts of the case at hand.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  However, the Court also stated 
that the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-content 
complying notice and proper subsequent VA process."  Id. at 120.

The originating agency provided the Veteran the required notice 
in letters mailed in December 2005 and February 2006, prior to 
the initial adjudication of the claims in May 2006.  Additional 
notice was sent in September 2008.  Although the full required 
notice was not sent until after the initial rating, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claims.  There is no 
indication in the record or reason to believe that the ultimate 
decision of the originating agency on the merits of either claim 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claims herein decided.  
Treatment records, including pertinent VA and private medical 
records, have been obtained to the extent possible.  The Board 
acknowledges that, unfortunately, the Veteran's service medical 
records and personnel records could not be obtained, as they are 
unavailable because they were likely destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973. Efforts have 
been made to locate additional service records.  It is clear that 
further efforts to obtain service records would be futile.  
Accordingly, the Board will proceed with appellate review, 
mindful that when a veteran's records have been lost or are 
otherwise unavailable, the Board has a heightened duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The Veteran has been afforded appropriate VA medical examinations 
in April 2010.  He was also afforded a hearing before the Board 
in September 2010.  At the hearing, the Veteran was questioned 
about his claims in a manner that served to make him more aware 
of the criteria for entitlement to the claimed benefits and the 
types of findings that would need to be shown to meet those 
criteria.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
Specifically, as to the Veteran's hearing-loss claim, the 
undersigned informed the Veteran that he would need a medical 
opinion attributing the current hearing loss to service.  See 
Transcript on pages 17-18.  The Veteran then requested and was 
granted a 30-day time period in order to obtain supportive 
medical opinion evidence with regard to his hearing loss claim.  
The Veteran submitted additional evidence in October 2010, and 
has submitted a waiver along with that evidence.  Thus, the Board 
may consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2010).  As such, the Board will proceed with the 
timely adjudication of the claims.

Neither the Veteran nor his representative has asserted there is 
any other existing evidence that should be obtained before the 
Board adjudicates this appeal, nor is the Board aware of any such 
evidence.  Therefore, the Board is also satisfied that the 
originating agency has complied with VA's duty to assist the 
Veteran in the development of these claims.

The Board will therefore address the merits of the claims.

Service Connection for Bilateral hearing Loss

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

To deny a claim on its merits the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The Veteran asserts he has bilateral hearing loss due to noise 
exposure in service.  

The Board has reviewed the evidence of record and finds, for the 
reasons expressed below, that the Veteran's bilateral hearing 
loss disability is not etiologically related to his active 
service.

The Veteran has reported and testified that in the Air Force he 
was a gunner, assistant mechanic and flight line mechanic 
instructor.  The Board acknowledges that he was exposed to 
acoustic trauma in service consistent with these occupations.  
The Board further acknowledges that current evidence shows 
hearing loss according to VA standards set forth at 38 C.F.R. § 
3.385.  

Bilateral hearing loss is first documented in a February 2006 
report of audiological evaluation at Jenkintown Hearing Care.  
This evaluation yielded the recommendation that the Veteran 
receive amplification in both ears.  

A report of VA audiological evaluation dated in April 2010 
reflects that the Veteran has mild to profound sensorineural 
hearing loss in the right ear and moderate to profound 
sensorineural hearing loss in the left ear.  The Veteran reported 
that the onset of the hearing loss was in the 1970's or 1980's, 
and that it has progressed since that time.  The examiner opined 
that the Veteran's hearing loss was less likely than not caused 
by noise exposure in the service.  The examiner observed that the 
Veteran did not report hearing loss until the 1970's or 1980's, 
which was many years after service.  

The Board finds that service connection for bilateral hearing 
loss disability is not warranted as the uncontroverted medical 
opinion of record is wholly against the claim and because hearing 
loss was not shown until several decades after service.  In this 
case, the opinion of the VA examiner against the claim appears to 
be based in large part on the absence of hearing loss for decades 
after service.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board has considered the statements submitted by the 
Veteran's sister and a friend.  In the Veteran's sister's 
statement, she stated she remembered that when the Veteran 
returned from service, he had hearing loss.  The Veteran's friend 
stated that he remembered that the Veteran's hearing was failing 
in the early 1960s.  The Veteran informed the VA examiner that he 
first noticed hearing loss in the 1970s or 1980s.  The Board 
accords this statement high probative value, as the Veteran has 
first-hand, personal knowledge of such fact.  While it would 
appear that the Veteran's sister would have personal knowledge of 
observing the Veteran having hearing loss right after service 
discharge, the Board finds that the Veteran's report of the onset 
of hearing loss to be more probative than the sister's report, 
since the Veteran is the sufferer of the malady and is in a 
better position to state the onset of his hearing loss.  The same 
analysis can be applied to the friend's statement.  The Veteran's 
statements regarding when he first noticed hearing loss are 
accorded more probative value than the sister's and friend's 
statements.  

There is no competent evidence to refute the VA examiner's 
medical opinion.  The Veteran was given an opportunity to have a 
private examiner provide a positive opinion.  The Veteran 
submitted a medical record from the private physician; however, 
he did not attribute the current hearing loss to the Veteran's 
noise exposure in service.  

The Veteran's contentions have been considered.  Lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In this case, 
the Veteran does not report the onset of a hearing loss 
disability while in service or for many years after service.  
Rather, his contentions are that he developed hearing loss many 
years after service, which he believes is attributable to in-
service acoustic trauma.  Thus, his lay statements do not provide 
in-service disease or injury or continuity of symptomatology.  
His opinion as to the etiology of the hearing loss is outweighed 
by that of the VA examiner.

In this case, there is probative, compelling evidence against the 
claim which outweighs the evidence in support of the claim.  
Accordingly, the Board concludes that service connection is not 
warranted for bilateral hearing loss.  In reaching this decision, 
the Board has determined that the benefit-of-the doubt rule is 
not applicable because the preponderance of the evidence is 
against the claim.



TDIU

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment." 
38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service- 
connected disability if the service-connected disability is rated 
at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service- 
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

The central inquiry in a claim for a TDIU is "whether the 
veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Analysis

The Veteran has one service-connected disability: lumbosacral 
strain, rated as 20 percent disabling.  Accordingly, the Veteran 
has not met the schedular criteria for assignment of a TDIU.

The Veteran reported to the undersigned that he had not been able 
to perform work-type activity due to his back disability.  He had 
worked as a city council clerk for years.  When his low back 
disability became bad in 1994 or 1995, he received a retirement 
pension from the city.  He has not worked since that time.  

VA examination of the back in April 2010 reflects that the 
Veteran has problems with daily activities and cannot cook a full 
meal as he cannot stand over the stove for the time it takes to 
prepare a whole meal.  However, he did report that he had been 
regularly attending a gym and had only stopped in recent months 
as he was recuperating from pneumonia.  He reported that he used 
a back brace but did not have one on at the hearing.  He also 
reported using Tylenol for the pain.  He did not report recent 
hospitalizations or frequent treatment.  He could not walk more 
than three blocks or stand over 20 minutes.  He required help 
with transportation but was trying to maintain as independent a 
life as possible.  As to his pain, he described it as non-
radiating.  On physical examination, range of motion was 0 to 50 
degrees flexion.  There was no finding of ankylosis.  

The Veteran testified before the undersigned that he was unable 
to work due to low back pain.  The Veteran stated he had two 
years of college.  In regard to employment, the Veteran had 
worked with the city council for years until his retirement in 
1994-1995.  

As noted above, the Veteran does not meet the percentage criteria 
for award of a TDIU.  Therefore, the Board will address whether 
this case should be referred to the Director the VA Compensation 
and Pension Service for extra-schedular consideration..

Although the Board found the Veteran credible at the hearing as 
to his perception of his symptoms, it finds is no indication that 
the Veteran's disability is manifested by any symptoms or 
impairment not considered contemplated by the schedular criteria.  
Specifically, the Veteran's manifestations of low back disability 
fit squarely within the criteria for a 20 percent rating.  
Lumbosacral strain is rated under Diagnostic Code 5237,  see 
38 C.F.R. § 4.71a, Diagnostic Code 5237, and thus is rated 
according to the General Rating Formula for Diseases and Injuries 
of the Spine, which provides the following, in part:

Under the General Rating Formula for Diseases and 
Injuries of the Spine, effective from September 26, 
2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: 

10 percent for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 
85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the height; 

20 percent for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine; 

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 

100 percent for unfavorable ankylosis of the entire 
spine. Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. 

38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Veteran has limited flexion and pain consistent with the 20 
percent rating under Diagnostic Code 5237.  The Board has also 
considered whether this case should be referred to the Director 
of the VA Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held 
that the threshold factor for extra-schedular consideration is a 
finding on part of the RO or the Board that the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the symptomatology 
of the claimant's disability with the established criteria 
provided in the rating schedule for the disability.  If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.

Based on the evidence currently of record, the Veteran does not 
meet the schedular criteria for a TDIU and does not meet the 
criteria for extra-schedular referral under 38 CFR § 4.16(b).  

The Board accordingly finds the claim for a TDIU must be denied.

Pension claim

Legal Criteria

Payments of VA pension benefits are made at a specified annual 
maximum rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. § 1521.  In determining countable 
income, all payments of any kind or from any source will be 
included unless specifically excluded by law or regulation.  
38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.262, 3.272.

Analysis

In his October 2005 claim, the appellant reported a net worth of 
$3,000.00 and indicated that he receives $1,200.00 in Social 
Security retirement benefits monthly and $2,200.00 in retirement 
benefits from the city also monthly.  

Data obtained from the Social Security Administration reflects 
monthly benefits were paid in the amount of $1410.50 monthly as 
of December 2005.  The Veteran received $1,355.20 monthly as of 
December 2004.  He had annual income of $42,662.00 effective 
October 24, 2005.  Specifically, the annual Social Security 
income was $16,262.00, and the annual retirement income was 
$26,400.00.  The Veteran's Social Security Medical Premium 
totaled $938.00, which is excluded.

The appellant's income exceeded the maximum annual pension rate 
for a single veteran with no dependents for the time period in 
which he applied.  See VA Manual M21-1, Appendix B.  The maximum 
annual pension rate (MAPR) is set by Congress.  That rate, which 
may change yearly, is published in Appendix B of the Veterans 
Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), 
(b); 38 C.F.R. § 3.3(a)(3), 3.23.

Specifically, the appellant's income for 2005 amounted to $42, 
662.00.  Allowable expenses amounted to $938.00.  Maximum income 
allowed for that year for pension entitlement for someone in the 
appellant's category with no dependents was $10,162.00.

The Veteran testified that he has additional financial burdens to 
include approximately $1,000 in monthly consumer debt incurred by 
his children.  He indicated that he is paying approximately 
$15,000.00 of their debt, and this has become financially 
oppressive.  The Board cannot exclude these payments and reduce 
his countable income, as this payment does not fit into any 
exclusion category.  He reported that he is also paying between 
$4,000 and $5,000 per year in medical expenses.

The Veteran has not provided any documentation of eligible 
expenses or decrease in income which would allow for the 
possibility of a favorable decision, despite being provided an 
opportunity to do so.  Parenthetically, the Board observes that 
the Veteran has not returned a VA Form 21-0516-1, "Improved 
Pension Eligibility Verification Report" mailed to him in May 
2006.  

Although the Board is sympathetic to the appellant, the pertinent 
facts are not in dispute and the law is dispositive.  Therefore, 
the claim must be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities 
(TDIU) is denied.

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


